Citation Nr: 0826194	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-18 786	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active service from February 1945 to June 
1945, when he was deemed ineligible for further service or 
reenlistment and discharged.  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in June 2008.  In July 2008, the Board of Veterans' 
Appeals (Board) granted a motion to advance the veteran's 
appeal on the Board's docket.  The appeal has therefore 
received expedited treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran contends that when he was in service, he suffered 
a nervous breakdown of some sort during a live fire tank 
exercise at Fort Hood.  He testified during the June 2008 
hearing on appeal that he does not recall any details of the 
episode, except that he believes he was hospitalized at Fort 
Hood and thereafter discharged from the Army.  Beyond this 
information, however, the veteran's memory is apparently 
greatly impaired and he testified that he has very little 
recall as to events during or after service.

As the record stands, there is a great paucity of information 
about the veteran's five months of service.  The National 
Personnel Records Center has certified that his service 
medical and personnel records were destroyed in a fire at 
their storage facility in St. Louis.  His claims file 
currently contains only copies of his separation documents.  

The veteran's separation documents indicate that he was 
separated from the Army under the authority of Army 
Regulation 615-369, July 20, 1944.  Reference to this 
regulation reveals that enlisted personnel discharged on this 
basis were discharged for one of three reasons:  1)  
inaptness, 2) lack of required degree of adaptability for 
military service, or 3) enuresis (bedwetting).  The 
regulation also specifies that the separation document was to 
reference the citation number for the regulation only, 
without setting forth the reason for the discharge, as the 
reason for discharge was to be documented and supported in a 
separate report to be filed with the serviceman's personnel 
records.  In this case, the Board can only assume that such a 
separate report was prepared; however since the veteran's 
personnel records were destroyed by fire, we are left without 
any explanation as to the Army's determination that the 
veteran was not suited for military service.  Discharges for 
reason of physical disability or on account of insanity or 
psychosis were covered by different Army Regulations, 
however.  Therefore, the mere notation of Army Regulation 
615-369 on the veteran's separation papers is not dispositive 
as to the reason for his discharge.  

The veteran has been in receipt of Social Security disability 
benefits since 1972, when he sustained a severe workplace 
injury, rendering him unemployable.  The VA has a duty to 
consider the same evidence considered by that agency in 
making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
all supporting medical records should be obtained from the 
Social Security Administration.

As it stands now, the medical evidence pertaining to the 
veteran's psychiatric disability post-dates his 1969 
workplace accident and all the medical evidence of record 
points to the accident as the cause of his depression and 
PTSD.  However, the veteran contends that the accident merely 
aggravated the mental disorder which had its inception during 
service.  In this case, any medical evidence which pre-dates 
the veteran's workplace accident and shows the presence of a 
mental disorder at that time would support his claim.  
Although he has received a general letter informing him to 
identify all relevant medical treatment, the Board finds 
under the circumstances that he should be given another 
opportunity to identify the sources of any medical treatment 
provided between his discharge from service and the workplace 
accident, as contemporaneous evidence showing his mental 
state prior to the accident would be extremely relevant to 
his claim.  

The veteran's representative has requested that the veteran 
be provided with a VA medical examination for purposes of 
determining a nexus to service.  Governing regulation 
provides that a VA examination will be provided if VA 
determines it is necessary to decide the case.  However, the 
regulation also provides that a medical examination or 
opinion is necessary if the evidence of record establishes 
that the veteran suffered an event, injury or disease in 
service and indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  In this case, the record 
at this point does not "establish" that the veteran 
suffered an event, injury, or disease in service, as the 
contemporaneous record is practically nonexistent and the 
veteran's own statement is the only indication of any event 
in service.  In fact, the medical evidence currently of 
record links the veteran's depression and psychiatric 
problems to his post service workplace accident.  Thus, the 
Board deems that an attempt to corroborate the veteran's 
statement as to his experiences in service and his assertion, 
that the workplace accident merely aggravated a disorder 
which had its inception during service, should be 
accomplished before the possibility of obtaining a 
reasonably-informed medical opinion is considered.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him between 
his discharge from service in 1945 and 
the workplace accident in 1969.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records 
for inclusion in the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration as to 
whether an event in service is shown 
sufficient to warrant obtaining a medical 
nexus opinion, or any other additional 
evidentiary development.  If after 
completing any other evidentiary 
development deemed appropriate, the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


